Citation Nr: 0005980	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sepulveda


THE ISSUE

Entitlement to reimbursement for payment of medications 
purchased from a private pharmacy on December 26, 1993 and 
April 13, 15, 19, 20, 23, 28 and 30, 1994.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from August 1948 to August 
1968.

Service connection was in effect for post-traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling, and 
hemorrhoids, rated as noncompensably disabled.  

The veteran died on March [redacted], 1996.  The veteran's 
widow, the appellant in the current appeal, is now in receipt 
of Dependency and Indemnity Compensation (DIC) benefits.   

The appellant in this case is presumed for the purposes of 
standing in this case to be the veteran's lawful widow.

The current appeal to the Board of Veterans' Appeals (the 
Board) is taken from action by the Chief, Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (MC), in Sepulveda, California.  
The claim was pending at the time of the veteran's death, a 
timely appeal was filed, and his widow has continued to 
pursue it since.  

The Board notes that the file reflects that there are a 
number of instances of record in which claims were apparently 
filed including but not limited to for reimbursement for 
other periods of unauthorized care and/or prescription 
medications filled at non-VA facilities.  

It remains unclear the extent to which any or all of these 
have been paid and/or on which if any of the claims there 
remain costs unpaid for which the appellant intends to 
continue her pursuit of reimbursement.  

Specifically, the Statement of the Case (SOC) prepared in 
January 1996 on the current appeal, and an associated fact 
sheet added thereafter for clarification purposes, also 
initially cited additional reimbursement claims for 
prescription medications on March 29, June 28, and August 3-
16, 1994, and a period of hospitalization from January 1-4, 
1993.  It was noted in pertinent part that no claim was 
apparently of record for that specific period of 
hospitalization although there was another claim of record 
for a period from August 1-4, 1993 [and for which at least 
partial pertinent certification had been received with regard 
to that care at Twin Cities Community Hospital from the 
veteran's treating physician, KPT, M.D.]. 

In a VA Form 646, dated in February 1996, associated with a 
VA Form 9, a Substantive Appeal, filed by the veteran in 
February 1996, it was indicated that the veteran disagreed 
with all of the denied claims, and wished to have a hearing 
thereon.  Since the veteran's death in March 1996, the 
appellant has filed her own VA Form 9, dated in December 
1996, in which she initially indicated she wanted a personal 
hearing.  [This was subsequently canceled as noted in a VA 
Form 119 of record dated in February 1997.]

In the meantime, in a statement from the appellant's 
representative in May 1996, it was acknowledged that certain 
payments had been made (and requesting an accounting thereof 
with regard to specific pending claims).  It also indicated 
that she was appealing on the issue of denial of 
reimbursement for prescription medications "covering the 
period December 1993 to April 1994 and the non-VA 
hospitalization of January 1-4, 1993", and asking for a 
pertinent Statement of the Case (SOC) to be prepared.  




Correspondence was sent to the appellant's representative by 
the MAS in June 1996 to the effect that an SOC had already 
been issued on the medication issues, and reiterating that no 
claim was pending on a period of care from January 1-4, 1993.  

The MAS letter also noted that an additional claim had been 
filed for a period of care from August 1-3, 1993 at the Twin 
Cities Hospital and that a decision had been made to grant 
that benefit.  It was further noted that since it was 
determined that the veteran had been able to transfer to a VA 
facility after the first day, payment had been authorized for 
one day only.  The MAS letter finally noted that when the 
private facility had been notified thereof, they informed VA 
that the payment had been received by Medicare (listed as 
primary caregiver) and that the copayment had been written 
off.  

Accordingly, there was no remaining balance for the veteran's 
August 1-4, 1993 episode of care.  Furthermore, VA had 
contacted the San Luis Ambulance-A service and was told that 
they had received payment for Medicare's part of the bill on 
the balance due as co-payment .  VA advised the ambulance 
service that VA would reimburse their claim for the full 
amount and payment was thereafter processed.

The appellant, via her Congresswoman, then requested an 
accounting of bills paid and not paid by VA.  This is of 
record, dated October 9, 1996, reflecting the above details, 
as well as reimbursement for numerous other private 
physicians and prescription charges not including those 
listed on the front page of this decision.  It was also noted 
that claims recently filed for charges accumulated in 1990 
and 1991, as listed, were untimely and remained unpaid.





It thus remains unclear the status of reported requests for 
reimbursement for medications prescribed by private 
facilities on March 20, 1994; June 28, 1994; August 3-16, 
1994.  

Accordingly, the Board would bring these matters to the 
attention of the VAMC as well as the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sepulveda, California, 
for a review of the claims file and an accounting of what may 
be outstanding in the way of pending claims with due 
consideration for the decision rendered by the Board herein.  
To the extent that such other issues exist, these should be 
fully addressed both procedurally and substantively.  


FINDING OF FACT

Private pharmacy's prescriptions dated December 26, 1993 and 
April 13, 15, 19, 20, 23, 28 and 30, 1994, were paid for in 
full by the veteran for his immediate needs and were not 
reasonably available from VA.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for payment of 
medications purchased from a private pharmacy on December 26, 
1993, and April 13, 15, 19, 20, 23, 28 and 30, 1994, have 
been reasonably met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence in the file reflects that for a period prior to 
his death, the veteran had been issued two authorizations, 
one of which was to see his local psychologist every two 
weeks for one hour sessions, and another for outpatient 
medical care not to exceed $125 in any given month without 
prior approval.  The veteran was authorized for reimbursement 
of prescription costs if they were needed "immediately" and 
were unavailable from a VA pharmacy.  

The evidence also reflects that on numerous occasions in the 
past, reimbursement was forthcoming for both treatment and 
prescriptions under circumstances similar to those herein 
concerned, including but not limited to certifications from 
the veteran's physicians and psychologist for which 
reimbursement was requested was unavailable from VA 
pharmacies and had been needed immediately.  

For the dates herein concerned, as shown on the front page of 
this decision, there are paid receipts for the veteran and/or 
his wife from Long's Drug Store, Inc.  There is collateral 
information in the file to the effect that a VA facility 
and/or pharmacy was not near the veteran's residence, and 
that he had sought such medications and had been reimbursed 
for them on repeated prior occasions.

The SOC indicates that a conference telephone call was 
undertaken in August 1995 involving numerous parties, and 
that [KPT, M.D.], the physician's office was contacted with 
regard to certification of the immediate need for the 
medication not obtainable from VA, and also noting the 
response from the physician's office manager that such a 
certification would be forthcoming as soon as possible.  

The veteran's treating psychologist was also contacted to 
assure that the veteran's well being was monitored and that 
he was "OK".  A confirmatory letter was sent to the veteran 
on September 11, 1995.  

On October 15, 1995, the veteran's representative requested a 
decision on the reimbursement issue with regard to the 
medications for the period in December 1993 and "through" 
April 1994 (presumably including March as well as several 
dates in April 1994), as well as non-VA hospitalization from 
August 1-4, 1993.  

The subsequent history and facts are enumerated in the 
Introduction section above.


Pertinent Legal Criteria and Analysis

VA is required to furnish on an ambulatory or outpatient 
basis medical services for any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more.  38 U.S.C.A. § 1710 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 17.60, 17.60d (1995), redesignated as 38 C.F.R. § 17.93, 
17.96 (1999). 

In this case, the veteran was 100 percent service-connected 
for PTSD and was clearly entitled to VA treatment of such.  

The veteran in this case had on occasion utilized private 
psychiatric care for his service-connected disability, and 
that private physician regularly prescribed medications to 
treat the veteran's disability.  The veteran was issued a 
fee-basis card for such care as well as authorization for 
prescriptions under certain conditions cited above.  In the 
past, medications he required were often not reasonably 
available from the VA pharmacy, and he had purchased such 
with his own funds from private pharmacies.  


Guidelines relevant to the obtainment of prescription 
medications are found in the M-1, Part I.  

Such include that prescriptions may be filled by VA 
pharmacies based on local formularies (Chapter 16, Section 
64(b), Section 65).  

Specifically, Section 65.65(a) provides that VA clinics will 
determine such questions as to whether the prescriptions will 
be filled in the pharmacy; whether the veteran is authorized 
to fill such himself on an emergent basis; or whether one-
time prescriptions are fillable on a fee-basis. 


Section 65.65(b)(1) sets out that 

VA pharmacies will be used for filling of 
staff and nonemergent fee-basis 
physicians' and dentists' prescriptions 
to the extent practical, consistent with 
the needs and best interests of patients 
and which can be provided more 
economically by the VA.  

This is applicable particularly to 
prescriptions for stabilized conditions 
or those of a recurring nature (such as 
those for chronic patients treated with 
the same drug from month to month) in 
which the patient's medication needs can 
be determined sufficiently in advance to 
provide for uninterrupted prescription 
services from a VA pharmacy.

M1, Part I, Chapter 18, Section 76(d) provides that fee-basis 
prescriptions will only be filled with VA formulary 
medication and that any prescriptions presented to the VA 
pharmacy for medications which are not on the VA formulary, 
and for which no request to deviate from the use of the VA 
formulary was received, will be reviewed by the Chief, 
Pharmacy Service, who will then contact the private, fee- 
basis physician concerning substitution with a VA formulary 
medication.

M1, Part I, Chapter 18, Section 71 provides for reimbursement 
where veterans have paid for medications with their own funds 

for prescriptions needed for prompt 
treatment of service-connected or other 
approved disabilities when such 
medication was not immediately available 
from a VA pharmacy or participating 
pharmacy.  

Legislation providing for medical treatment benefits to 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 1991 & Supp. 1999). 

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Thus, for example, VA reimbursements for 
private medical expenses may, subject to other requirements, 
be granted if prior authorization for the VA medical 
treatment in question is obtained by VA.  38 C.F.R. § 17.54 
(1999). 

In the instant case, the facts do not show, nor does the 
appellant argue, that authorizations to obtain prescriptions 
at a non-VA facility were obtained to fall within the 
situation of 38 C.F.R. § 17.54.  Thus, the decision herein is 
based upon the regulations governing reimbursement of non-
authorized expenses.

Generally speaking, "[n]o reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities."  38 C.F.R. § 17.120. 

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
able to provide "economical" hospital care or medical 
services, the Secretary "may" contract with non-VA facilities 
for such care and services, either on a group or an 
individual basis.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 
(1999). 

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 U.S.C.A. 1728; 38 C.F.R. § 17.120. 


Such reimbursement is available only where:

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health;

(2) such care or services were rendered to a 
veteran in need thereof

	(A) for an adjudicated service-connected 
disability,

	(B) for a non-service-connected disability 
associated with and held to be aggravating a 
service-connected disability,

	(C) for any disability of a veteran who has a 
total disability permanent in nature from a 
service-connected disability, or





	(D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program 
(as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need 
of care or treatment . . . .; and

(3) [VA] or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical.  38 U.S.C.A. § 1728(a).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. 1728 and 38 C.F.R. § 17.120 must 
be satisfied.  See also Malone v. Gober, 10 Vet. App. 539, 
542 (emphasis added), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Here, the Board does not question that the veteran meets 38 
U.S.C.A. § 1728(a)(2). There must also have been a medical 
emergency.  The Court has defined an emergency as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (quoting Webster's New World Dictionary, 3rd 
College Edition 444 (1988)).  

On numerous prior occasions, the veteran's treating 
psychologist and physician have certified that the 
medications in question were immediately needed.  In fact, 
when contacted as part of a conference call in August 1995, 
the physician's office manager, in his absence, specifically 
indicated that such certification would be promptly 
forthcoming in the case of the particular prescriptions 
herein concerned.  




And as had occurred in numerous prior instances, there is a 
reasonable basis for concluding that the VA pharmacy may not 
have had the prescribed medications available for the 
veteran.  

It is also apparent from the history in the file that it was 
difficult for the veteran to present himself at the VA 
facility due to location and expense.  In addition, it is 
noteworthy that for the good of all concerned, certain 
measures had been taken by VA in coordination with his 
private caregivers to facilitate the most equitable and 
satisfactory handling of the ongoing and mandatory care for 
his 100 percent disabling PTSD.  The disability had clearly 
already wrecked a considerable havoc on his ability to cope 
in the community, as also well documented in the file.  

In any event, there is no determination of record that such 
prescriptions were in fact reasonably and feasibly available 
for the veteran at VA.  And as shown in numerous such 
occasions in the past, his acquisition of the prescriptions 
elsewhere was thus practical and consistent with the needs 
and best interests of all concerned.

Accordingly, the Board finds that he met all three criteria 
under 38 U.S.C.A. § 1728, and the appellant's claim must be 
granted.  

In reaching its decision, the Board finds that the evidence 
is approximately balanced and as such, has applied resolution 
of the doctrine of granting the benefit of the doubt to the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990);  
38 C.F.R. §§ 3.102, 4.3 (1999).



ORDER

Entitlement to reimbursement for payment of medications 
purchased from a private pharmacy on December 26, 1993 and 
April 13, 15, 19, 20, 23, 28 and 30, 1994 is established; the 
appeal to this extent is granted subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeal

 

